*517We reject the defendant’s contention that the court erred by denying, without a hearing, that branch of his omnibus motion which was for suppression of physical evidence. The defendant’s moving papers failed to allege sufficient facts to support a legal basis for the branch of his motion in question (see, CPL 710.60 [3]; People v Mendoza, 82 NY2d 415; People v Chavous, 204 AD2d 475).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951) and, in any event, are without merit (see, People v Byrd, 214 AD2d 581). Miller, J. P., Copertino, Santucci and Altman, JJ., concur.